Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4,  9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 9647196) in view of Aragaki (US 20160120513 A1), Kaneko (US 20170257076 A1), Hotta (US 4327427 A) and Hashizume (EP 0800920 A2, all citations provided from machine translation attached).
Regarding claim 1, Bauer teaches a vibration film provided with a vibration region that is vibratable by a vibration element. (WF1)

Bauer also teaches a damper layer that is provided to cover the vibration region of the vibration film. (Fig.2, WF1, DL)

Bauer also teaches wherein the damper layer has a thickness dimension of 13 μm or larger and 25 μm or smaller. (Col.4, lines 12-14)

Bauer also teaches wherein the damper layer is provided on the surface of a wafer which the piezoelectric element is provided. (Col.1, lines 60-67, Fig.2, WF1, DL) 

Bauer does not explicitly teach wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower electrode, an upper electrode laminated on the piezoelectric layer, and a protective film that directly contacts each of the lower electrode, the piezoelectric layer, and the upper electrode of the piezoelectric element and the protective film being in direct contact with opposing lateral edges of each of the piezoelectric layer and the second electrode.

Aragaki teaches wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film (50), a piezoelectric layer (30) laminated on the lower electrode (21), an upper electrode (22) laminated on the piezoelectric layer. (Paragraph 165, Paragraph 169, lines 1-3, Paragraph 172, lines 4-8, Fig.15A-Fig.15B)  

Hashizume teaches the protective film (26) being in direct contact with opposing lateral edges of each of the piezoelectric layer (24) and the second electrode (23 and 25). (Page.6, Paragraph 2, Fig.5)

Kaneko teaches a protective film (24) that directly contacts each of the lower electrode (12), the piezoelectric layer (14a, 14b), and the upper electrode (16) of the piezoelectric element. (Fig.1C)


Hotta teaches a protective film (540) that contacts the damping layer (56, 52). (Col.4, line 29-Col.5, line 29, Fig.2a-Fig.2b)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower electrode, an upper electrode laminated on the piezoelectric layer as taught by Aragaki in order to drive the piezoelectric element and produce vibrations and further modify Bauer to incorporate a protective film that directly contacts each of the lower electrode, the piezoelectric layer, and the upper electrode of the piezoelectric element as taught by Kaneko in order to achieve desired resonance characteristics and further modify Bauer to incorporate a protective film that contacts the damping layer as taught by Hotta in order to prevent internal invasion of dust and moisture and further modify Bauer to incorporate the protective film being in direct contact with opposing lateral edges of each of the piezoelectric layer and the second electrode as taught by Hashizume in order to have the degree of polymerization being adequately increased.

Regarding claim 4, Bauer teaches wherein the damper layer is provided on a surface of a wafer on an opposite side to the first direction. (Col.1, lines 60-67, Fig.1-Fig.2, WF1, DL) but does not explicitly teach wherein a direction in which an ultrasonic wave is transmitted when the vibration element causes the vibration region to vibrate is set as a first direction.
Aragaki teaches wherein a direction in which an ultrasonic wave is transmitted when the vibration element (50) causes the vibration region to vibrate is set as a first direction. (Paragraph 170, lines 5-7) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein a direction in which an ultrasonic wave is transmitted when the vibration element causes the vibration region to vibrate is set as a first direction as taught by Aragaki in order to generate ultrasonic waves.

Regarding claim 9, Bauer teaches a vibration film provided with a vibration region that is vibratable by a vibration element. (WF1)

Bauer also teaches a damper layer that is provided to cover the vibration region of the vibration film. (Fig.2, WF1, DL)

Bauer also teaches wherein the damper layer has a thickness dimension of 13 μm or larger and 25 μm or smaller. (Col.4, lines 12-14)

Bauer also teaches wherein the damper layer is provided on the surface of a wafer on which the piezoelectric element is provided and directly contacts the piezoelectric element (Col.1, lines 60-67, Fig.2, WF1, DL)

Bauer does not explicitly teach wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower electrode, an upper electrode laminated on the piezoelectric layer, and a protective film that directly contacts each of the lower electrode, the piezoelectric layer, 

Aragaki teaches wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film (50), a piezoelectric layer (30) laminated on the lower electrode (21), an upper electrode (22) laminated on the piezoelectric layer. (Paragraph 165, Paragraph 169, lines 1-3, Paragraph 172, lines 4-8, Fig.15A-Fig.15B)  

Hashizume teaches the protective film (26) being in direct contact with opposing lateral edges of each of the piezoelectric layer (24) and the second electrode (23 and 25). (Page.6, Paragraph 2, Fig.5)

Kaneko teaches a protective film (24) that directly contacts each of the lower electrode (12), the piezoelectric layer (14a, 14b), and the upper electrode (16) of the piezoelectric element. (Fig.1C)


Hotta teaches a protective film (540) that contacts the damping layer (56, 52). (Col.4, line 29-Col.5, line 29, Fig.2a-Fig.2b)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower electrode, an upper electrode laminated on  in order to have the degree of polymerization being adequately increased.

Regarding claim 12, Bauer does not explicitly teach a substrate that supports the vibration film and has an opening, wherein the vibration region of the vibration film overlaps the opening, and a width dimension of the opening is equal to or less than 260 micrometers.

Aragaki teaches a substrate (60) that supports the vibration film (50) and has an opening (40 and 45), wherein the vibration region of the vibration film overlaps the opening, and a width dimension of the opening. (Paragraphs 165-166, 170-171, Figs. 15B-15C)

	Bauer in view of Aragaki discloses the claimed invention except for an opening that is equal to or less than 260 micrometers. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to incorporate an opening that is equal to or less than 260 micrometers, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate a substrate that supports the vibration film and has an opening, wherein the vibration region of the vibration film overlaps the opening, and a width dimension of the opening is equal to or less than 260 micrometers in order to support the vibration film thus avoiding any deformation. 

Regarding claim 13, Bauer does not explicitly teach wherein a pulse width by a reverberant vibration of the vibration film is less than 200 microseconds.

Aragaki teaches wherein a pulse width by a reverberant vibration of the vibration. (Paragraphs 19-20, 70-71, Figs.2A-2C, Claim 6)

Bauer in view of Aragaki discloses the claimed invention except for a pulse width that is less than 200 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to incorporate a pulse width that is less than 200 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Aragaki, Kaneko, Hotta, Hashizume and Nakanishi (US 20130263669 A1)

Regarding claim 2, Bauer does not explicitly teach wherein the damper layer is formed of a material having Young's modulus of 150 MPa or lower

Nakanishi teaches wherein the damper layer (102) is formed of a material having Young's modulus of 150 MPa or lower. (Paragraph 28, lines 12-13) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein the damper layer is formed of a material having Young's modulus of 150 MPa or lower as taught by Nakanishi in order to alleviate adverse effects on the vibration film due to the stress.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Aragaki, Kaneko, Hotta and Hashizume as applied to claim 1 above, and further in view of Tong (Document Id: CN 104236379 A, citations from machine translation that is attached)

Regarding claim 5, Bauer does not explicitly teach a controller that controls the ultrasonic device.

Tong teaches a controller that controls the ultrasonic device. (Paragraph 17, lines 1-2) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate a controller that controls the ultrasonic device as taught by Tong in order to control and to adjust the ultrasonic wave generating device. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Aragaki, Kaneko, Hotta, Hashizume and Nakanishi  as applied to claim 2 above, and further in view of Tong (Document Id: CN 104236379 A, citations from machine translation that is attached)
Regarding claim 6, Bauer does not explicitly teach a controller that controls the ultrasonic device.

Tong teaches a controller that controls the ultrasonic device. (Paragraph 17, lines 1-2) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have further modified Bauer to incorporate a controller that controls the ultrasonic device as taught by Tong in order to control and to adjust the ultrasonic wave generating device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Aragaki, Kaneko, Hotta and Hashizume as applied to claim 4 above, and further in view of Tong (Document Id: CN 104236379 A, citations from machine translation that is attached)

Regarding claim 8, Bauer does not explicitly teach a controller that controls the ultrasonic device.

Tong teaches a controller that controls the ultrasonic device. (Paragraph 17, lines 1-2) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have further modified Bauer to incorporate a controller that controls the ultrasonic device as taught by Tong in order to control and to adjust the ultrasonic wave generating device. (Paragraph 20, line 2) 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Aragaki, Kaneko, Hotta, Hashizume and further in view of Tsujita (US 20140018661 A1).
Regarding claim 10, Bauer does not explicitly teach wherein the protective film directly contacts side surface portions of the piezoelectric layer, and the protective film is located between the vibration element and the damper layer.

Kaneko teaches wherein the protective film (24) directly contacts side surface portions of the piezoelectric layer (14a, 14b). (Fig.1C) 

Tsujita teaches a protective film (3, first acoustic matching layer acting as protective film) is located between the vibration element (piezoelectric elements 2) and the damper layer (second acoustic matching layer 4). (Paragraph 96, Figs.5-6)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein the protective film directly contacts side surface portions of the piezoelectric layer as taught by Kaneko in order to achieve desired resonance characteristics and further modify Bauer to incorporate a protective film is located between the vibration element and the damper layer as taught by Tsujita in order to protect the different layer used.

Regarding claim 11, Bauer does not explicitly teach wherein the protective film directly contacts side surface portions of the piezoelectric layer, and the protective film is located between the vibration element and the damper layer.

Kaneko teaches wherein the protective film (24) directly contacts side surface portions of the piezoelectric layer (14a, 14b). (Fig.1C)

Tsujita teaches a protective film (3, first acoustic matching layer acting as protective film) is located between the vibration element (piezoelectric elements 2) and the damper layer (second acoustic matching layer 4). (Paragraph 96, Figs.5-6) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein the protective film directly contacts side surface portions of the piezoelectric layer as taught by Kaneko in order to achieve desired resonance characteristics and further modify Bauer to incorporate a protective film is located between the vibration element and the damper layer as taught by Tsujita in order to protect the different layer used.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot in view of the references cited in the most current rejection. 

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




            /A.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645